Citation Nr: 1230600	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue and breathing problems, to include as secondary to the Veteran's claimed heart condition/hypertension (claimed as a heart murmur).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart condition, to include hypertension (claimed as a heart murmur), and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee condition, to include as secondary to service-connected degenerative joint disease and instability of the right knee.

4.  Entitlement to a disability rating in excess of 20 percent for instability of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued in March 2007, January 2009, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the RO did not certify the issue of entitlement to service connection for chronic fatigue and breathing problems for appeal; however, the Board finds that, as a timely substantive appeal was received, it is properly before the Board.  Specifically, the January 2009 rating decision denied service connection for such disorders and the Veteran entered a notice of disagreement in February 2009.  Thereafter, a statement of the case was issued in January 2010.  Subsequent to such statement of the case, the Veteran submitted a VA Form 9 later in January 2010 indicating that he wished to appeal all of the issues listed on the statement of the case and any supplemental statement of the case that the RO sent him.  The Board acknowledges that the Veteran only discussed other issues on appeal within the Form 9 and did not mention his fatigue and/or breathing problems; however, as he indicated that he wished to appeal all issues on any statement of the case or supplemental statement of the case, the Board finds that the issue of entitlement to service connection for chronic fatigue and breathing problems is properly before the Board and, therefore, is shown on the first page of this decision. 

Likewise, the issue of entitlement to SMC based on the need for aid and attendance or on account of being housebound was not certified to the Board.  However, as will be discussed in the Remand portion of the decision, the Board finds that, as the Veteran entered a notice of disagreement as to the June 2011 rating decision denying such benefit, a remand is necessary in order to issue him a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that the Veteran was scheduled for his requested hearing before a Veterans Law Judge via video-conference in June 2012; however, he did not appear for his hearing.  There is no indication that an April 2012 letter notifying the Veteran of his hearing date was sent to an incorrect address or returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran, through his representative, has submitted additional evidence since the most recent supplemental statement of the case was issued in February 2012 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of (1) entitlement to service connection for chronic fatigue and breathing problems; (2) entitlement to service connection for a heart condition, to include hypertension (claimed as a heart murmur); (3) entitlement to a disability rating in excess of 20 percent for instability of the right knee; (4) entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee; (5) entitlement to automobile and adaptive equipment, or adaptive equipment only; (6) entitlement to a TDIU due to service-connected disabilities; and (7) entitlement to SMC based on the need for aid and attendance or on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in June 2002, the RO denied the Veteran's claim of entitlement to service connection for a heart condition (claimed as a heart murmur), and found that new and material evidence had not been received to reopen the claim for service connection for hypertension.

2.  Evidence added to the record since the final February 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition, to include hypertension (claimed as a heart murmur).

3.  In an unappealed decision issued in November 2004, the RO denied the Veteran's claim of entitlement to service connection for a left knee disorder.

4.  The evidence received since the November 2004 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder.



CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the Veteran's claim of entitlement to service connection for a heart condition (claimed as a heart murmur), and found that new and material evidence had not been received to reopen the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition, to include hypertension (claimed as a heart murmur).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The November 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2011)].

4.  Evidence received since the final November 2004 rating decision, which denied a claim of entitlement to service connection for a left knee disorder, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a heart condition, to include hypertension, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA. 

As relevant to the Veteran's application to reopen his claim of entitlement to service connection for a left knee condition decided, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2006 letter, sent prior to the March 2007 rating decision denying the Veteran's request to reopen such claim, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The December 2006 specifically informed the Veteran of the type of evidence that was lacking in the prior denial issued in June 2002 and of the type of evidence necessary to reopen the claim.  The Veteran was advised that the previous denial was based on the fact that the evidence did not show that his claimed left knee conditions was incurred or caused by service.  In addition, the definition of new and material evidence, as well as the criteria for establishing entitlement to service connection for the claimed disability, to include on a secondary basis, was set forth in the December 2006 letter.  

However, the December 2006 letter misinformed the Veteran as to the date and basis of the prior final denial.  Specifically, as will be discussed further herein, the last prior denial was issued in November 2004 and the claim was denied on the basis that the Veteran's left knee condition was not related to his military service or his service-connected right knee disability.   As the December 2006 letter was not fully compliant with Kent, the VCAA notice as relevant to the date and basis of the last prior final denial was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand the basis of the last prior final denial based on notice that was provided to him during the course of his appeal.  Specifically, the March 2007 rating decision, September 2008 statement of the case, and January 2010 and February 2010 supplemental statements of the case informed the Veteran that service connection was previously denied on the basis that the evidence of record failed to show that his left knee condition occurred in or was caused by his military service or that it was caused by his service-connected right knee disability.  The February 2012 supplemental statement of the case further informed him that service connection was denied because the evidence failed to show that his left knee condition is related to or incurred during his active duty, secondary to his service-connected right knee disability, or that arthritis manifested to a compensable degree within one year after military discharge.  The September 2008 statement of the case further provided the Veteran with the provisions of 38 C.F.R. § 3.310, the regulation governing secondary service connection, and 38 C.F.R. § 3.156, the regulation pertaining to new and material evidence.  

To the extent that the Veteran was misinformed as to the date of the prior final denial in the December 2006 letter and other documents of record, the Board finds such error to be harmless as he was informed via the rating decision, statement of the case, and supplemental statements of the case of the correct basis for the denial.  Therefore, no prejudice results to the Veteran in the Board proceeding with a decision at this time. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the date and basis of the prior final denial did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b)(1) . 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration records, and VA and private treatment records have been obtained and considered.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Board notes that the Veteran has not been provided with a VA examination in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular disease (including hypertension) and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Condition, to include Hypertension (claimed as a Heart Murmur)

In his June 2005 statement and dozens of additional statements of record, the Veteran contends that he has a heart murmur and an enlarged heart, which were initially diagnosed during his service at Ft. Sill, Oklahoma, in the 1980s.  The Veteran further stated that his treating physician has diagnosed him with a heart murmur.  In a March 2009 statement, the Veteran alleged that he was diagnosed with a heart murmur, leaking valves, and an enlarged heart during service at Ft. Sill between 1981 and 1990.  In May 2012, the Veteran reported that he was diagnosed with an enlarged heart and a heart murmur at Ft. Sill in service, and with a loud heart murmur and two leaking valves by VA doctors.

The Veteran's claim for service connection for hypertension was originally denied in a July 1999 rating decision in which the RO found that hypertension neither occurred in nor was caused by service, and did not develop to a compensable degree within one year of the Veteran's April 1990 military discharge.  The RO noted that the Veteran's isolated elevated blood pressure reading in service coincided with his treatment for poison ivy, and his service treatment records did not include other findings of elevated blood pressure or any diagnosis of hypertension.  The RO further noted that VA clinicians had diagnosed the Veteran with hypertension from February 1998 to December 1998.

In July 1999, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hypertension was received until September 2001, when VA received his application to reopen such claim.  Therefore, the July 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the July 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In reaching this determination, the Board is cognizant that additional VA treatment records were associated with the claims file during one-year time period and, while new, are not material as they do not demonstrate that the Veteran's hypertension is related to service or reached a compensable level within one year of his service discharge.

The Board has also considered whether Section 7 of the VCAA applies.  Section 7 of the VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides that, if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.  In the instant case, the July 1999 rating decision became final in July 2000, and VA received the Veteran's application to reopen such claim in September 2001.  However, the July 1999 rating decision denied the Veteran's claim on the merits.  Such claim was not denied as not well grounded.  Therefore, as the July 1999 rating decision reached the merits of the Veteran's claim, Section 7 of the VCAA does not apply and such rating decision is final. 

In a June 2002 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for hypertension.  The RO found that, while the Veteran's VA treatment records from September 1999 to January 2002 showed a diagnosis of hypertension, the evidence did not link his hypertension to his military service.  Also in the June 2002 rating decision, the RO denied a claim for service connection for a heart condition (claimed as a heart murmur) on the basis that it neither occurred in nor was caused by service.  At the time of the June 2002 rating decision, the RO had considered the Veteran's service treatment records, his VA treatment records through January 2002, and his lay statements.

In June 2002, the Veteran was advised of the decision and his appellate rights.  The Veteran filed a notice of disagreement in July 2002, and the RO issued a statement of the case in August 2003.  However, no further communication regarding his claim of entitlement to service connection for hypertension/heart condition (claimed as a heart murmur) was received until May 2004, when VA received his application to reopen such claim.  Therefore, as the Veteran did not timely file a substantive appeal, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for hypertension/heart condition (claimed as a heart murmur) was received prior to the expiration of the appeal period stemming from the June 2002 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.  In reaching this determination, the Board is cognizant that additional VA treatment records were associated with the claims file during one-year time period and, while new, are not material as they do not demonstrate that the Veteran's hypertension is related to service or reached a compensable level within one year of his service discharge.

In response to the Veteran's May 2004 claim, the RO issued a rating decision in November 2004.  In such decision, the RO considered additional VA treatment records and declined to reopen the Veteran's claim for service connection for hypertension/heart condition (claimed as a heart murmur) as such evidence was not new and material.  Specifically, the RO determined that the newly received treatment records did not demonstrate that the Veteran's hypertension or heart condition began in service, was caused by military service, or was diagnosed to a compensable degree within one year following his discharge from military service.  Thereafter, in December 2004, the Veteran submitted a notice of disagreement and requested that his claim be reopened based on additional VA treatment records.  Therefore, after obtaining such treatment records, the RO issued a rating decision in February 2005, within one year of the November 2004 rating decision, in which such were considered and again declined to reopen the Veteran's claim as the new evidence did not show that he had hypertension/heart condition that began during military service or was caused by military service.  

The RO issued a statement of the case in April 2005.  Thereafter, the Veteran submitted a statement in June 2005 in which he requested that his claim be reopened, but he did not file a timely substantive appeal.  However, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), new and material evidence was received within one year of the issuance of the November 2004 and February 2005 rating decisions.  Specifically, in VA treatment records received in October 2005, a VA physician indicated in an August 2005 treatment note that the Veteran had hypertension since 1990.  As such evidence addresses whether his hypertension and/or heart condition began on active duty or manifested to a degree of 10 percent within one year of his service discharge in April 1990, the Board finds that such is new and material evidence.  Therefore, the November 2004 and February 2005 rating decisions are not final.  See also Bond, supra; Roebuck, supra; Muehl, supra. 

Since the prior final June 2002 rating decision, additional evidence consisting of VA treatment records, Social Security Administration records, and the Veteran's statements has been received.  These records include an August 2005 VA physician's finding that the Veteran has had hypertension since 1990, a June 2012 VA clinician's diagnosis of borderline cardiomegaly (enlarged heart), and dozens of the Veteran's lay statements.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received August 2005 evidence reflects that the Veteran's hypertension may have been diagnosed during or within one year of separation from service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for hypertension/heart condition (claimed as a heart murmur).  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for hypertension/heart condition (claimed as a heart murmur) is reopened.

A Left Knee Condition

The Veteran contends that his left knee is painful and unstable as a result of placing extra weight on it while favoring his service-connected right knee disability.

The Veteran's claim for service connection for a left knee condition was originally denied in a January 2000 rating decision in which the RO found that the claim was not well grounded as there was no record of treatment in service for a left knee condition.  In reaching such decision, the RO considered the Veteran's service treatment records, a September 1999 VA examination, and private and VA treatment records.  

In January 2000, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a left knee condition was received until September 2001, when VA received his application to reopen such claim.  Therefore, the January 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b).  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a left knee condition was received prior to the expiration of the appeal period stemming from the January 2000 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, surpa.  In reaching this determination, the Board is cognizant that additional VA treatment records were associated with the claims file during one-year time period and, while new, are not material as they do not demonstrate that the Veteran's left knee condition is related to service or his service-connected right knee disability.  

The Board has also considered whether Section 7 of the VCAA, as previously discussed, applies.  In the instant case, while the January 2000 rating decision denied the Veteran's claim as not well grounded, it became final in January 2001.  Therefore, as such rating decision became final after November 2000, Section 7 of the VCAA does not apply and such rating decision is final. 

In a June 2002 rating decision, the RO found that a left knee condition neither occurred in nor was caused by service.  Specifically, the RO found that service treatment records were completely negative for complaints, symptoms, diagnosis and treatment for a left knee injury or related condition in service.  Additionally, while the RO acknowledged VA treatment records containing a diagnosis of degenerative joint disease of the left knee, the RO found that no evidence has been submitted showing that the condition occurred in service, or that a service-connected condition caused his left knee problems.  In reaching such decision, the RO considered service and VA treatment records.  Additionally, in the August 2003 statement of the case, which considered all evidence relevant to the appeal period stemming from the June 2002 rating decision, the RO relied on a June 2003 VA examination wherein the VA examiner opined that he did not believe it is likely that the Veteran's left knee condition was caused by the right knee or any arthritic condition that had now taken place.  He further indicated that the Veteran was largely spared in the last two years since his right has become worse, of any extra walking, any extra weight-bearing.  The examiner also noted that the Veteran's work was carefully monitored where he could either sit or stand.  He also indicated that his gait was observed coming into and leaving the examining room, and he did not throw excess weight on his left knee, nor was there apparent torsion or other abnormality that could have been provoked by the right knee.  

In June 2002, the Veteran was advised of the decision and his appellate rights.  The Veteran filed a notice of disagreement in July 2002, and the RO issued a statement of the case in August 2003.  However, no further communication regarding his claim of entitlement to service connection for a left knee condition was received until May 2004, when VA received his application to reopen such claim.  Therefore, as the Veteran did not timely file a substantive appeal, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a left knee condition was received prior to the expiration of the appeal period stemming from the June 2002 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.  In reaching this determination, the Board is cognizant that additional VA treatment records were associated with the claims file during one-year time period and, while new, are not material as they do not demonstrate that the Veteran's left knee condition is related to service or his service-connected right knee disability.  

In a November 2004 rating decision, the RO found that the Veteran's additional VA treatment records, received subsequent to the appeal period stemming from the June 2002 rating decision, did not show that his left knee condition is secondary to his service-connected right knee, or that it was incurred in or aggravated by his service.  At the time of the November 2004 rating decision, the RO had considered the Veteran's service treatment records, his VA treatment records through October 2004 (including diagnosis of degenerative joint disease of the left knee), his lay statements, and a June 2003 VA examination which includes a negative etiological opinion.

In November 2004, the Veteran was advised of the decision and his appellate rights.  The Veteran filed a notice of disagreement in December 2004, and the RO issued a statement of the case in April 2005.  However, no further communication regarding his claim of entitlement to service connection for a left knee condition was received until January 2006, when VA received his application to reopen such claim.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b).  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a left knee disorder was received prior to the expiration of the appeal period stemming from the November 2004 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.  In reaching this determination, the Board is cognizant that additional VA treatment records were associated with the claims file during one-year time period and, while new, are not material as they do not demonstrate that the Veteran's left knee condition is related to service or his service-connected right knee disability.  

Since the November 2004 rating decision, additional evidence consisting of VA treatment records, Social Security Administration records, and the Veteran's statements has been received.  These records include duplicative lay statements regarding the Veteran's left knee disorder, duplicative findings of left knee degenerative joint disease, and a January 2006 VA treatment record showing left leg pain after someone jumped on the Veteran at a gas station and knocked him down.  The Board finds that, although the Veteran's additional VA treatment and SSA records are new, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim, i.e., a relationship between the Veteran's left knee disorder and his service or his right knee disability, which was the basis of the prior final denial.  The Board further determines that, while the Veteran has submitted numerous lay statements, which are considered credible for the purposes of his application to reopen, such are duplicative of the evidence of record at the time of the November 2004 rating decision.  Specifically, he has continued to discuss the current problems he has with his left knee and his allegation that such is secondary to his right knee disability, which were already of record in November 2004.  


The Board also finds that the evidence currently of record, when considered with the evidence of record at the time of the RO's November 2004 denial of the Veteran's claim, would not trigger the Secretary's duty to assist by providing an additional medical opinion.  Shade, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Board finds that the Veteran has not submitted any new and material evidence indicating that his left knee disorder is related to service, or to his service-connected right knee disability.

Consequently, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disorder and the appeal must be denied.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a heart condition, to include hypertension, (claimed as a heart murmur) is granted.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his (1) chronic fatigue and breathing problems, and (2) his heart condition, to include hypertension (claimed as a heart murmur) since service, and to submit any treatment records or statements addressing the etiology thereof.  The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his right knee disabilities.  Thereafter, any identified records, to include those from the Fayetteville, North Carolina, and Winston-Salem, North Carolina VA Medical Centers dated from June 2012 to the present should be obtained for consideration in the Veteran's appeal.

Chronic Fatigue and Breathing Problems

The Veteran contends in his December 2008 claim that he has constant chronic fatigue and breathing problems.  He further alleged that his physician indicated that his respiratory problems are probably due to his heart condition.  The Veteran has repeated these contentions, including in a February 2009 statement.

The Veteran's service treatment records include diagnoses of upper respiratory infections (URIs) in October 1985 and December 1985; reports of sleeplessness and/or fatigue in September 1986, February 1987, July 1987, and October 1987; and a diagnosis of bronchitis in April 1988.  A clinician found that an April 1985 x-ray showed some elevation of the left hemithorax, but no pulmonary infiltrates or pleural effusion.

After service, the Veteran sought treatment for fatigue and/or shortness of breath from VA clinicians on multiple occasions.  In February 1999, the Veteran told a treating VA clinician that he was experiencing fatigue.  In April 2000, the Veteran complained of shortness of breath, but denied any respiratory history.  In March 2001, the Veteran reported experiencing shortness of breath for 2 weeks.  In July 2002, the Veteran again reported having trouble breathing.  In December 2004, a VA clinician diagnosed the Veteran with bronchitis, with x-ray evidence.  In March 2005, a VA nurse practitioner diagnosed the Veteran with acute bronchitis and chronic obstructive pulmonary disease (COPD).  In October 2005 and January 2006, VA physicians diagnosed the Veteran with mitral valve prolapse (MVP) with shortness of breath.  Another VA clinician diagnosed the Veteran with shortness of breath in April 2006.

Based on the foregoing in-service and post-service reports and diagnoses, the Board finds that a remand is necessary in order to afford the Veteran an examination in order to adjudicate his claim for service connection for chronic fatigue and breathing problems.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is required not only to determine whether the Veteran's claimed chronic fatigue and breathing problems are due to service, but also to determine whether they were caused or aggravated by his claimed heart condition, to include hypertension.  In light of the Veteran's December 2008 contention that his physician indicated that his respiratory problems are probably due to his heart condition, and his January 2006 diagnosis of MVP with shortness of breath, the theory of secondary service connection renders these claims inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

A Heart Condition, to include Hypertension (claimed as a Heart Murmur)

As noted above, in his June 2005 statement and dozens of additional statements of record, the Veteran contends that he has a heart murmur and an enlarged heart, which were initially diagnosed during his service at Ft. Sill, Oklahoma, in the 1980s.  The Veteran further stated that his treating physician has diagnosed him with a heart murmur.  In a March 2009 statement, the Veteran alleged that he was diagnosed with a heart murmur, leaking valves, and an enlarged heart during service at Ft. Sill between 1981 and 1990.  In May 2012, the Veteran reported that he was diagnosed with an enlarged heart and a heart murmur at Ft. Sill in service, and with a loud heart murmur and two leaking valves by VA doctors.

The Veteran's service treatment records include complaints of chest pain in April 1985, May 1985, August 1986, November 1986, and October 1987.  A clinician found that an April 1985 x-ray showed some elevation of the left hemithorax, but no pulmonary infiltrates or pleural effusion.  In August 1986, the Veteran complained of chest pain for two days.  His blood pressure was 124/100.  He reported that he was informed that he had an enlarged heart in April 1986.  Pain was located mid-sternum and did not radiate.  A July 1985 record reflects a blood pressure of "L 128/20" and "S 140/110."  In November 1986, the Veteran had a borderline electrocardiogram (ECG).  In October 1987, the Veteran complained of chest pain and was assessed with nervous anxiety.  His blood pressure was 138/84.  In May 1989, the Veteran's blood pressure was 138/106 when he was treated for poison ivy.  

After service, VA clinicians have diagnosed the Veteran with hypertension on multiple occasions.  Additionally, VA clinicians have diagnosed the Veteran with a heart murmur in November 1996; cardiomegaly and borderline congestive heart failure (CHF) in February 1999; a heart murmur in April 2000; mitral insufficiency in September 2000; moderate mitral regurgitation (MR) and mild left ventricular (LV) dysfunction in October 2000; moderate MR in November 2001; cardiomegaly in January 2002; valvular heart disease in February 2003; MR and MVP in January 2004; MR murmur in August 2005; MVP with shortness of breath in October 2005 and January 2006; normal LV systolic function and a heart murmur in February 2006; no cardiac problem or chest pain in July 2009; and borderline cardiomegaly in June 2012.  In August 2005, a VA physician noted that the Veteran had hypertension since 1990; however, he did not provide support for such statement.  

Based on the foregoing in-service and post-service reports and diagnoses, the Board finds that a remand is necessary in order to afford the Veteran an examination in order to adjudicate his claim for service connection for a heart condition, to include hypertension.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas, supra; Robinette, supra; McLendon, supra.  In addition to providing an etiological opinion, the examiner should opine as to whether it is at least as likely as not that the Veteran had hypertension within one year after April 23, 1990-his date of separation from service.

Right Knee Instability and Degenerative Joint Disease

With respect to the Veteran's claims for entitlement to disability ratings in excess of 20 percent for instability and 10 percent for degenerative joint disease of the right knee, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of those disabilities.  In this regard, the Board observes that he was last examined by VA in September 2008.  Additionally, the Veteran reported in his VA Form 21-0820 dated October 2011 that his treating VA physician has told him that it looks like he has nerve damage in his knee.  As the Veteran was most recently examined by VA approximately four years ago and he has reported worsening and resulting unemployability in multiple statements to VA since that date, to include in October 2011, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his right knee disabilities, to include whether such results in nerve damage.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

Automobile and Adaptive Equipment, or Adaptive Equipment only

In order to qualify for financial assistance in the purchase of one automobile or other conveyance and basic entitlement to necessary adaptive equipment, a Veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for (1) Loss or permanent loss of use of one or both feet; (2) Loss or permanent loss of use of one or both hands; or (3) Permanent impairment of vision of both eyes: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  38 C.F.R. § 3.808.

For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips is required.  Id.

In this case, the Veteran has alleged in multiple instances, including in a January 2009 statement, that his service-connected right knee disabilities have worsened to the point that he is unable to bend his knees when sitting.

Consequently, the Board finds that the Veteran's claim of entitlement to adaptive equipment is inextricably intertwined with his claims for increased ratings for his service-connected right knee disabilities.  Parker, supra; Harris, supra.  In this regard, the VA examiner of the Veteran's right knee disabilities should state whether the Veteran has ankylosis of the right knee.

TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has alleged on multiple occasions, including in an October 2011 statement, that he is unemployable.  Therefore, further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected right knee disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, the Board notes that the Veteran's claim for service connection for TDIU is inextricably intertwined with his claims for increased ratings for his service-connected right knee disabilities, as well as with his claims for service connection for chronic fatigue and breathing problems, and for a heart condition/hypertension.  Parker, supra; Harris, supra.


SMC based on the need for Aid and Attendance or on account of being Housebound

With regard to the Veteran's claim for entitlement to SMC based on the need for aid and attendance or on account of being housebound, the Board notes that the RO denied the claim in a June 2011 rating decision.  Later in June 2011, the Veteran submitted a notice of disagreement to the RO which can be reasonably construed as in disagreement with that determination and evincing a desire for appellate review.  38 C.F.R. § 20.201.  Specifically, the Veteran stated that "I would like to file an appeal for Aid +Attendance for which I was denied."  When there has been an initial adjudication of a claim by the RO and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his (1) chronic fatigue and breathing problems, and (2) his heart condition, to include hypertension (claimed as a heart murmur) since service, and to submit any treatment records or statements addressing the etiology thereof.  The Veteran should also be given an opportunity to identify any healthcare provider who treated him for right knee disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Fayetteville, North Carolina, and Winston-Salem, North Carolina VA Medical Centers dated from June 2012 to the present which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed chronic fatigue and breathing problems.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all fatigue- and breathing-related disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Also, with respect to each such disorder diagnosed, the examiner should offer an opinion on whether it was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his claimed heart condition/hypertension.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's documented x-ray evidence of some elevation of the left hemithorax, but no pulmonary infiltrates or pleural effusion in April 1985; diagnoses of URIs in October 1985 and December 1985; reports of sleeplessness and/or fatigue in September 1986, February 1987, July 1987, and October 1987; and diagnosis of bronchitis in April 1988.

The examiner should also consider post-service evidence, including a February 1999 complaint of fatigue; an April 2000 complaint of shortness of breath; a March 2001 report of shortness of breath for 2 weeks; a July 2002 report of trouble breathing; a December 2004 diagnosis of bronchitis, with x-ray evidence; a March 2005 diagnosis of acute bronchitis and COPD; October 2005 and January 2006 diagnoses of MVP with shortness of breath; and an April 2006 diagnosis of shortness of breath.

The examiner should explain the reasoning for every opinion provided.

4.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed heart condition, to include hypertension (claimed as a heart murmur).  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all heart disorders found to be present, including hypertension and a heart murmur.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's documented x-ray evidence of some elevation of the left hemithorax, but no pulmonary infiltrates or pleural effusion in April 1985; complaints of chest pain throughout his time in service; his borderline November 1986 ECG; and elevated blood pressure readings.  

The examiner should also consider post-service evidence, including a heart murmur in November 1996; cardiomegaly and borderline CHF in February 1999; a heart murmur in April 2000; mitral insufficiency in September 2000; moderate MR and mild LV dysfunction in October 2000; moderate MR in November 2001; cardiomegaly in January 2002; valvular heart disease in February 2003; MR and MVP in January 2004; MR murmur in August 2005; MVP with shortness of breath in October 2005 and January 2006; normal LV systolic function and a heart murmur in February 2006; no cardiac problem or chest pain in July 2009; and borderline cardiomegaly in June 2012.

The examiner should further consider the August 2005 VA physician's notation that the Veteran had hypertension since 1990.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had hypertension within one year after April 23, 1990, his date of separation from service, and, if so, to describe the manifestations.

The examiner should explain the reasoning for every opinion provided.

 5.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right knee instability and degenerative joint disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Range of motion testing should be accomplished and the examiner should provide ranges of motion for flexion and extension.  The examiner should note the degree at which pain begins, and whether pain, incoordination, excess fatigability, weakened movement, repetitive motion and/or flare-ups further limit his range of motion and, if so, the degree to which range of motion is limited.

The examiner should note whether ankylosis of the right knee is present, and, if so, the degree at which it is present.

The examiner should also note whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe.

The examiner should note whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

The examiner should note whether there is removal of symptomatic semilunar cartilage.

The examiner should note whether there is nonunion or malunion of the tibia and fibula.  If malunion is present, the examiner should indicate whether it is slight, moderate, or marked.

The examiner should note whether there is genu recurvatum.

If nerve damage of the right knee is present, the examiner should specify the affected nerve(s) and state whether the disability is best described as complete paralysis, incomplete paralysis, neuritis, or neuralgia.  The examiner should also specify whether the disability is severe, moderate, or mild.

The examiner should also discuss the impact that the Veteran's right knee disabilities have on his employability, to include whether such render him unemployable.

The examiner should consider all of the evidence of record, including lay statements and medical records-including the September 2008, March 2007, September 2005, October 2004, June 2003, June 2002, January 2001, May 2000, September 1999, and July 1998 examination reports.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

6.  Provide the Veteran with a statement of the case regarding the issue of entitlement to SMC based on the need for aid and attendance or on account of being housebound.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


